Citation Nr: 1502335	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for a left ankle disorder. 

2.  Entitlement to a higher (compensable) initial disability rating (evaluation) from April 14, 2011 to May 21, 2014, and in excess of 10 percent from May 21, 2014, for the service-connected right knee patellofemoral syndrome (right knee disability).

3.  Entitlement to a higher (compensable) initial disability rating (evaluation) from April 14, 2011 to May 21, 2014, and in excess of 10 percent from May 21, 2014, for the service-connected left knee patellofemoral syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2004 to April 2005, and from May 2006 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a left ankle disorder and bilateral knee patellofemoral syndrome.  The procedural history of this case is rather complex, so it is summarized below. 

With respect to service connection for a left ankle disorder, the Veteran filed a notice of disagreement (NOD) in November 2008.  A May 2010 rating decision continued the previous denial of service connection for a left ankle disorder.  In an April 2011 statement, the Veteran continued to express disagreement with the denial of service connection for a left ankle disorder.  An August 2012 statement of the case (SOC) was issued with respect to this issue, and the Veteran expressed desire to appeal this issue in a September 2012 statement.  The RO accepted the September 2012 statement in lieu of VA Form 9 to perfect the appeal with respect to service connection for a left ankle disorder.

A February 2013 rating decision granted service connection for right and left knee patellofemoral syndrome, initially assigning noncompensable (zero percent) disability ratings.  In May 2013, the Veteran expressed disagreement with the noncompensable ratings initially assigned for the right and left knee disabilities.  An August 2013 SOC continued the noncompensable ratings for the right and left knee.  In a November 2013 statement, the Veteran stated that he wished to appeal all the issues in the February 2013 rating decision.  Because the November 2013 statement was received within one year from the February 2013 rating decision, the Board accepts the November 2013 statement in lieu of VA Form 9 to perfect the appeal of the right and left knee rating issues; therefore, the right and left knee disability rating issues are before the Board on appeal.  

With respect to the right and left knee ratings, a September 2014 rating decision granted higher right and left knee ratings to 10 percent for each knee from May 2014 based on evidence received after the August 2013 SOC.  Although a higher rating has been assigned for the right and left knee disabilities for part of the appeal period, as reflected in the September 2014 rating decision, the knee rating issues remain in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

While a supplemental statement of the case (SSOC) was not issued to readjudicate the right and left knee disability ratings considering the new evidence received after the August 2013 SOC, the September 2014 rating decision fulfilled the purpose of the SSOC by considering all the new evidence and readjudicating the right and left knee rating issues.  Accordingly, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal with respect the right and left knee rating issues.

A September 2011 rating decision granted service connection for bilateral pes planus, initially assigning a 10 percent disability rating.  In a September 2012 statement, the Veteran expressed disagreement with the 10 percent initial disability rating assigned for pes planus.  A January 2013 SOC was issued with respect to the initial rating for pes planus that increased the disability rating to 50 percent from December 21, 2012.  In a November 2013 statement, the Veteran stated that he wished to appeal all the issues in the February 2013 rating decision.  Because the November 2013 statement was not received within one year from the September 2012 rating decision or 60 days of the January 2013 SOC, it is not considered a timely statement in lieu of VA Form 9 to perfect the appeal of the pes planus rating issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.300, 20.302 (2014).  Therefore, the bilateral pes planus rating issue is not before the Board on appeal.  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issue of service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the initial rating period from April 14, 2011 to May 21, 2014, the right and left knee disabilities have resulted in painful motion, especially during flare-ups of pain in both knees.  

2. For the entire initial rating period on appeal, the Veteran had noncompensable right and left knee flexion and extension, to include as due to pain.

3. For the entire initial rating period, the Veteran's right and left knee disabilities have not been manifested by arthritis, recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, limitation of extension to 5 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for right knee patellofemoral syndrome for the initial rating period from April 14, 2011 to May 21, 2014 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 10 percent for right knee patellofemoral syndrome for the initial rating period from April 14, 2011 to May 21, 2014 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

3. For the entire initial rating period on appeal, the criteria for an initial rating in excess of 10 percent for the service-connected right knee patellofemoral syndrome have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

4. For the entire initial rating period on appeal, the criteria for an initial rating in excess of 10 percent for the service-connected left knee patellofemoral syndrome have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Because this is an appeal that arises from the Veteran's disagreement with the initial ratings following the grant of service connection for right knee patellofemoral syndrome and left knee patellofemoral syndrome, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's statements in support of the claims on appeal.  

In December 2012 and September 2014, VA provided the Veteran with VA medical examinations to help determine the severity of the right and left knee disabilities on appeal.  As the above-reference VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the Veteran's right and left knee disabilities supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board finds that the right and left knee disabilities did not increase during the initial rating period on appeal, so do not warrant staged ratings as discussed in detail below. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.



Right and Left Knee Disability Rating Analysis

The Veteran is in receipt of a noncompensable (zero percent) disability rating for each knee under DC 5260 from April 14, 2011 to May 21, 2014 and 10 percent for each knee from May 21, 2014.  See September 2014 rating decision.  The Veteran contends that the right and left knee disabilities have been manifested by more severe symptomatology than that contemplated by the noncompensable (zero percent) rating assigned from April 14, 2011 to May 21, 2014 and the 10 percent rating assigned from May 21, 2014.  Specifically, the Veteran stated that he has had pain in both knees since service and that he has flare-ups that cause him to stop in his tracks due to feelings of weakness and soreness as if the knees are going to give out.  See December 2012 and September 2014 VA examination reports; March 2013 VA Form 646.

The diagnostic codes relevant to this case are 5003 and 5256-5263.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, arthritis, degenerative, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In this case, the record reflects that the Veteran does not have arthritis or the right or left knee; therefore, DC 5003 is not for application.  X-rays performed concurrent with the December 2012 and September 2014 VA examinations show that the Veteran does not have arthritis of the right knee or left knee. 

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

Considering first the initial period from April 14, 2011 to May 21, 2014, after a review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran had painful motion in both knees, especially during flare ups, which warrants a 10 percent rating for each knee for the above-referenced initial rating period.  38 C.F.R. § 4.59.  A September 2011 letter by M.S., D.C., noted that the Veteran initially presented in May 2011 with complaints of bilateral knee pain, which began after running during military service.  The September 2011 private chiropractic indicated that he reviewed the April 2008 left and right knee radiographs and concluded that they appeared to be within normal limits; however, there appeared to be a slight lateral deviation of both the left and right tibias.  An August 2012 letter by M.C., D.O., indicated that she originally saw the Veteran in March 2012 when he presented with complaints of bilateral knee pain that, according to the Veteran, had been continuous for five years since boot camp during active service.  The August 2012 private doctor of orthopedics indicated that the Veteran had MRIs which showed evidence of chondromalacia of the patella, patellar tilt more on the left than the right, and inflammation and impingement in both knees.  

Evidence weighing against finding that the Veteran had painful motion of the knees includes a December 2012 VA examination report showing that the Veteran had full range of motion of both knees, which was not limited by pain and showed no objective evidence of pain; however, the Veteran reported during the December 2012 VA examination that he had functional impairment due to flare-ups, which caused him to stop in his tracks due to feelings of weakness and soreness as if knees were going to give out.  Taking into consideration these flare-ups and the Veteran's reports of painful motion, and resolving reasonable doubt in favor of the Veteran, the Board finds that during the initial rating period from April 14, 2011 to May 21, 2014 the Veteran had painful motion in both knees especially during flare ups, which warrants a 10 percent rating for each knee for the above-referenced initial rating period.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. 202.  Accordingly, the Board will proceed to evaluate below whether an initial rating in excess of 10 percent for the right and left knee disabilities is warranted during the entire initial rating period on appeal. 

After a review of the record, the Board finds that the weight of all the lay and medical evidence of record establishes that a rating in excess of 10 percent is not warranted at any point during the initial rating period on appeal under DC 5260 as the record establishes that left knee flexion was not limited to 30 degrees at any point during the appeal period.  38 C.F.R. § 4.71a.  At the December 2012 and September 2014 VA examinations, right and left knee flexion was to 140 degrees, which was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The December 2012 and September 2014 examination reports also show that the Veteran reported that flare-ups of pain impacted the left and right functions.  Flare-ups have already been considered in the grant of a 10 percent rating as explained above and in the September 2014 rating decision.  The December 2012 and September 2014 VA examiners noted that the Veteran had no functional loss or functional impairment of the knees and lower legs due to painful motion, weakened movement, excess fatigability, incoordination, swelling, disturbance of locomotion, interference with siting, standing, or weight bearing, or less movement than normal.  

The Board finds that weight of the lay and medical evidence of record demonstrates that the Veteran's left and right knee disabilities do not warrant ratings in excess of 10 percent under DC 5261 as the evidence does not establish that right or left knee extension was to 15 degrees.  38 C.F.R. § 4.71a.  At the December 2012 and September 2014 VA examinations, right and left knee extension was found to zero degrees, which was not limited by pain, weakened movement, excess fatigability, incoordination, swelling, disturbance of locomotion, interference with siting, standing, or weight bearing, or less movement than normal after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has considered the Veteran's reports of the functional limitations of walking, sitting, and climbing stairs; these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  

The September 2014 VA examiner indicated that the Veteran reported daily incapacitating flare-ups of pain that last for a few hours.  These flare-ups have been considered in the grant of the 10 percent rating as stated above and in the September 2014 rating decision.  To alternatively consider this as evidence of pain throughout bilateral knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, the September 2014 VA examiner noted that the Veteran showed no functional impairment due to painful movement, weakened movement, excess fatigability, incoordination, swelling, disturbance of locomotion, interference with siting, standing, or weight bearing, or less movement than normal during right and left knee flexion testing.  The record reflects no objective indication of motion loss in the left or right knee at any point during the initial rating period on appeal.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the right or left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  In this regard, the Board has considered the Veteran's assertion during the December 2012 examination of feelings of weakness and soreness as if knees were going to give out; however, the Veteran did not indicate that the knees in fact gave out at any point during the appeal period.  Moreover, a report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  The Veteran has not otherwise reported, nor does the evidence reflect, that the Veteran had actual instability or subluxation of either knee.  Throughout the initial rating period on appeal, the record shows specific medical findings of no recurrent subluxation or lateral instability of the right and left knee so as to warrant a disability rating under DC 5257.  

The December 2012 and September 2014 VA examiners made specific findings of no anterior stability of the right or left knee after performing the Lachman test, and no posterior instability of the right or left knee using the posterior drawer test, and no medial-lateral instability of the right or left knee by applying valgus/varus pressure to right and left knees in extension and 30 degrees of flexion).   The December 2012 and September 2014 VA examiners also found no evidence or history of recurrent patellar subluxation/dislocation.  Accordingly, to the extent that feelings of giving way are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left knee disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right or left knee ankylosis, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5259, 5262, and 5263 do not apply for the entire initial rating period on appeal.  38 C.F.R. § 4.71a.  Further, the evidence reflects that the Veteran has not undergone right or left knee replacement, so DC 5055 is also inapplicable.  See September 2014 VA examination report.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for each of the left and right knee disabilities in excess of 10 percent for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.71a.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right knee and left knee disabilities for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, with respect to the claim for higher ratings for the right and left knee disabilities, the Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provides for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the right and left knee disabilities have been manifested by pain, and painful motion of the right and left knee; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of stiffness are considered as similar to painful motion, and reported feelings of giving way are similar to limited motion of the knee as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.; September 2014 rating decision.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected right and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  In fact, the record reflects that the Veteran currently works on diesel trucks.  See May 2014 letter by M.C., D.O.  In the May 2014 letter, the private orthopedics doctor stated that the described a significant amount of pain when doing his work on diesel trucks, which is his current occupation; specifically, the Veteran indicated that when he bends over with his knees bent and turns one way or the other, he gets a sharp pain in one or both knees.  

The December 2012 VA knee examination report indicates that the Veteran's knee disabilities impact his ability to work in that it limits squatting, walking, and climbing.  The September 2014 VA examination report indicates that the Veteran's knee disabilities impact his ability to work.  However, the September 2014 VA examiner explained that the Veteran can carry up to 50 lbs. daily, can walk an unlimited distance as long as it is on level ground and not on hills or stairs, and can stand or sit for an unlimited amount of time.   

Therefore, the record reflects that the Veteran is currently working with some limitation on squatting, walking, and climbing stairs.  As stated above, the schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected disabilities.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

A 10 percent initial disability rating for the service-connected right knee patellofemoral syndrome, for the period from April 14, 2011 to May 21, 2014, is granted; an initial disability rating in excess of 10 percent for the entire initial rating period is denied.  

A 10 percent initial disability rating for the service-connected left knee patellofemoral syndrome, for the period from April 14, 2011 to May 21, 2014, is granted; an initial disability rating in excess of 10 percent for the entire initial rating period is denied.  


REMAND

Service Connection for Left Ankle Disorder

The Veteran contends that service connection for a left ankle disorder is warranted because left ankle pain started in service while running six miles a day before deployment.  See October 2014 Informal Hearing Presentation (IHP).  In the alternative, the Veteran contends that a left ankle disorder is secondary to the service-connected bilateral pes planus.  See September 2012 representative statement accepted in lieu of VA Form 9

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim. 

The Veteran has not been afforded a VA examination to address the nature and etiology of any current left ankle disorder.  An undated service treatment record, DD Form 2766, lists ankles as one of the Veteran's chronic illnesses.  The record shows complaints of left ankle pain and stiffness.  See e.g. April 2008 and May 2009 VA treatment records.  A September 2011 pes planus VA examination report shows notation of mild weakness and instability of the left ankle; however, the record shows no current diagnosis of a left ankle disability.  A June 2008 VA treatment record shows a notation of pain in the ankles related to service-connected activities and recommended that the Veteran stop running on a daily basis.  An August 2012 letter by M.C., D.O., stated that, based on a medical examination, as well as evaluation of the Veteran's history, the current bilateral ankle pain is directly related to activities the Veteran participated in while on active duty.  The August 2012 private physician opined that these problems should be considered service connected; however, the private physician did not provide a current diagnosis of a left ankle disability.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current left ankle disorder.

Accordingly, the issue of service connection for a left ankle disorder is REMANDED for the following actions:

1. Schedule the Veteran for the relevant VA examination with opinion in order to assist in determining the etiology of a left ankle disorder, if any.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

a. Does the Veteran have a left ankle disability?  If so, please list all diagnoses related to a left ankle disability and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that a left ankle disorder had its onset during active service or is otherwise related to service?  The VA examiner should specifically comment on the undated DD Form 2766 listing ankles as one of the Veteran's chronic illnesses and the private opinions indicating a relationship between left ankle symptoms and the Veteran's activities during service. 

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected pes planus caused a left ankle disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected pes planus aggravated (that is, permanently worsened in severity) a left ankle disorder? 

b. If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of any left ankle disease prior to onset of aggravation, or by the earliest medical evidence created at any time between onset of aggravation and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for left ankle disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


